Citation Nr: 1419810	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-14 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to July 1974.

This claim arises to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, the remanded these issues.

This appeal is REMANDED to the RO.


REMAND

In May 2013, the Veteran testified before a Veterans Law Judge at a Videoconference hearing.  The Veterans Law Judge who conducted the 2013 Videoconference hearing is no longer employed by the Board.  By a letter issued in January 2014, the Veteran was offered an opportunity to request another hearing.  38 C.F.R. § 20.707 (2013).  Prior to the expiration of the period allowed for response, the Veteran requested another Videoconference hearing.  The Veteran is entitled to the requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO.  Notify the Veteran and representative of the date, time, and place of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

